Case 1:20-cv-00550-ARR-SMG Document 29-28 Filed 06/13/20 Page 1 of 2 PageID #: 1610




       --------- Original Message ---------
       Subject: RE: Trades
       From: "Watson, David" <David.Watson@thompsonhine.com>
       Date: 4/4/19 3:16 pm
       To: "Christopher Melton" <cmelton@callegroinvestments.com>, "Miller, Julia" <Julia.Miller@thompsonhine.com>,
       "Farinacci, Emily" <Emily.Farinacci@thompsonhine.com>
       Cc: "Mahesh Shetty" <mshetty@sgblocks.com>


       Chris –


       Per the Insider Trading Policy, you need to formally pre-clear this with Mahesh.
       Assuming (1) you’ve done that; and (2) you’ve got no material non-public information (I
       don’t know why you would but just to say it), you can trade.


       David


       David Watson| Partner | Thompson Hine LLP
       3900 Key Center, 127 Public Square | Cleveland, Ohio 44114
       O: 216.566.5598 | M: 216.533.0240
       F: 216.566.5800 |www.ThompsonHine.com
       David.Watson@ThompsonHine.com



       From: Christopher Melton [mailto:cmelton@callegroinvestments.com]
       Sent: Thursday, April 04, 2019 3:05 PM
       To: Watson, David; Miller, Julia; Farinacci, Emily
       Cc: Mahesh Shetty
       Subject: Trades


       CAUTION EXTERNAL EMAIL
       Hi all, am I clear to buy a few shares today or tomorrow , thinking 1-2000.
Case 1:20-cv-00550-ARR-SMG Document 29-28 Filed 06/13/20 Page 2 of 2 PageID #: 1611




       Christopher M Melton

       Principal

       Callegro Investments

       843-642-1110
